Case 17-23718-TPA        Doc 106    Filed 04/27/21 Entered 04/27/21 18:20:23          Desc Main
                                   Document      Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 In Re:                                 :
        Edward Behr                     :      Case No. 17-23718 TPA
        Diane Behr                      :      Chapter 13
               Debtors                  :      Document No.
                                        :
        Edward Behr                     :      Related to Document Nos. 102, 103, 105
        Diane Behr                      :
               Movants                  :
                                        :
        vs.                             :
                                        :
        CMG Mortgage                    :
               Respondents              :

              MOTION TO CONTINUE THE HEARING SCHEDULED FOR MAY 5, 2021
        And Now, come the Debtors, Edward and Diane Behr, by and through their attorney,
 Kenneth Steidl, and Steidl and Steinberg, and respectfully represent as follows:
    1) An expedited hearing on the Motion to Enforce the Order of Court Dated March 3, 2021
        is scheduled for May 5, 2021, at 11:30.
    2) As of the filing of this motion, the following matters have been resolved:
            a. The initial sanction check has been received.
            b. The Form 1098 was provided yesterday afternoon.
    3) As of the filing of the motion, the following matters remain outstanding:
            a. The credit reporting is under review.
            b. The escrow accounting is under review.
            c. The loan history is under review.
            d. Additional sanctions
    4) Counsel for the Debtors and Counsel for the Respondent have been in communication
        with each other over this matter on multiple occasions.
    5) Counsel for the Debtors and Counsel for the Respondent are of the realization that the
        remaining outstanding matters may not be resolved by the May 5, 2021, hearing and
        believe that a continued hearing may be prudent, however, Counsel for the Debtors and
        Counsel for the Respondent defer to this Honorable Court for this request.
Case 17-23718-TPA        Doc 106    Filed 04/27/21 Entered 04/27/21 18:20:23            Desc Main
                                   Document      Page 2 of 2



    WHEREFORE, the Debtors, Edward and Diane Behr, respectfully request that this Honorable
 Court continue the hearing scheduled for May 5, 2021, to allow time for additional issue
 resolution.
                                                     Respectfully submitted,

        April 27, 2021                               By:/s/ Kenneth Steidl
                                                     Kenneth Steidl, Esquire
                                                     Attorney for the Debtors
                                                     STEIDL & STEINBERG
                                                     Suite 2830-Gulf Tower, 707 Grant Street
                                                     Pittsburgh, PA 15219
                                                     (412) 391-8000
                                                     PA I.D. No.: 34965
                                                     ken.steidl@steidl-steinberg.com
